Mr. Justice Scott delivered the opinion of the court: No question arises upon the pleadings. No complaint is made of the action of the trial court in passing on the admissibility of evidence. No propositions of law were submitted to the trial court. There was no demurrer to the evidence. There was no motion to find for the defendant. There was no motion, for a new trial. There was no motion in arrest of judgment. Under these circumstances no question of law is preserved for our consideration. (Myers v. Union Nat. Bank, 128 Ill. 478; Bolton v. Johnston, 163 id. 234; Farson v. Hutchins, id. 445; Mann v. Learned, 195 id. 502.) This situation was pointed out by the opinion of the Appellate Court. In the brief and argument filed by appellant in this court nothing is said on the subject. The point is made here by the brief of appellee. No brief in reply has been filed. We are of the opinion that' this appeal was prosecuted for delay. The judgment of the Appellate Court will'be affirmed, and the clerk of this court is hereby directed to enter a judgment in this court in favor of the appellee, and against the appellant, for $199.90, and execution may issue therefor. Judgment affirmed, with damages.